Citation Nr: 1752123	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-18 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota.

THE ISSUES

1.  Whether the creation of an overpayment of VA compensation benefits in the amount of $11,541.90, was proper.

2.  Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,541.90.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1980.  

This matter comes before the Board of Veterans Appeal (Board) on appeal from


an April 2011 decision of the Department of Veterans Affairs (VA) Regional     Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction          of this matter was subsequently transferred to the Committee on Waivers and Compromises at the RO in St. Paul, Minnesota.

In February 2014, the Board remanded this matter for additional evidentiary and procedural development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has challenged the validity of the debt, and has also requested a waiver of any overpayment of VA compensation benefits.

In March 2017, the AOJ issued a supplemental statement of the case which determined that the underlying debt owed by the Veteran was valid, but that           the correct amount of the overpayment of VA compensation benefits was only $11,541.90, down from $16,804.70.  

Pursuant to the Board's February 2014 remand, the AOJ should have then requested that the Veteran complete an updated financial status report, VA Form 5655; and issue a supplemental statement of the case readjudicating the issues on appeal.

A letter from the AOJ to the Veteran requesting an updated financial status report, VA Form 5655, is not found within the Veteran's claims file.  Moreover, the AOJ's July 2017 readjudication of the issue of entitlement to a waiver of recovery of an overpayment of VA compensation benefits failed to consider the now reduced overpayment amount of $11,541.90.  Accordingly, the case must be returned to the AOJ to ensure compliance with the Board's prior Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; and where the remand orders were not complied with the Board must remand back to RO for further development).

1.  The AOJ must the ask the Veteran to complete         an updated financial status report (VA Form 5655)
with any necessary documentation.  A copy of this request must be added to the Veteran's claims file, and the Veteran must be given an appropriate period of time in which to respond. 

2.  After completion of the foregoing, and any other development as may be indicated, the issues on appeal must be re-adjudicated with consideration of the current amount of overpayment.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




